MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Apr 25 2019, 6:43 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Darren Bedwell                                            Curtis T. Hill, Jr.
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana
                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Ray Gross,                                        April 25, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2303
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable James Snyder,
Appellee-Plaintiff.                                       Master Commissioner
                                                          Trial Court Cause No.
                                                          49G20-1709-F4-33595



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019                   Page 1 of 9
                                Case Summary and Issue
[1]   Following a traffic stop, Michael Gross was arrested after officers searched the

      stolen vehicle he was driving and observed a firearm, methamphetamine, and

      drug paraphernalia. Gross was ultimately convicted of unlawful possession of a

      firearm by a serious violent felon, possession of methamphetamine, and

      possession of paraphernalia. Gross presents one issue for our review, namely

      whether the evidence is sufficient to support his conviction of unlawful

      possession of a firearm by a serious violent felon. Concluding the State

      presented sufficient evidence to support his conviction, we affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the verdict are as follows. On August 28, 2017,

      Elizabeth Calkins reported that her truck had been stolen from the parking lot

      of her apartment complex. Calkins informed friends and relatives through

      Facebook that her truck had been stolen and asked to be notified if anyone saw

      it. On September 5, 2017, Zachary Sponsel, the nephew of Calkins’ co-worker,

      recognized the truck. He began following the truck and, he contacted the

      police. Officers Douglas Lepsky and Matthew Coffing of the Indianapolis

      Metropolitan Police Department responded to the call and located the vehicle

      near the 1600 N. block of Ritter Avenue in Indianapolis. The officers ran the

      truck’s vehicle identification number and confirmed the truck was stolen.

      Officer Lepsky activated his lights and sirens. After sixty seconds, the driver of

      the truck, later identified as Gross, pulled over. Officer Lepsky approached the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019   Page 2 of 9
      truck, escorted Gross out of the vehicle, explained to Gross why he was

      stopped, and read Gross his Miranda rights.


[3]   Gross agreed to talk with the officers. When asked where he got the truck,

      Gross replied that “some girl sold it to [him] on [O]ffer [U]p.” Appellant’s

      Appendix, Volume II at 17; see also Transcript, Volume 2 at 14. According to

      Gross, he entered into an agreement with S.K. to exchange his motorcycle for

      her truck. Gross first told Officer Lepsky he purchased the truck about five

      days prior, then said he purchased it about three days ago. See id. Officer

      Lepsky ran Gross’ information and was informed there was an open warrant

      for Gross’ arrest. Unable to locate the owner of the truck, the officers began an

      inventory search of the vehicle before impounding it. Officer Lepsky went to

      the passenger side while Officer Coffing went to the driver’s side. During the

      search, officers observed a firearm in the center console, an open pack of

      cigarettes with suspected methamphetamine on the passenger seat, and two

      glass pipes next to the cigarettes. Testing later revealed 7.63 grams of

      methamphetamine. See Exhibits at 14; Tr., Vol. 2 at 39.


[4]   Officer Lepsky arrested Gross. The officers were ultimately able to contact

      Calkins, and she arrived on scene. After officers confirmed that none of the

      items in the truck belonged to Calkins, they released the truck to her. See Tr.,

      Vol. 2 at 32. On September 18, 2017, the State charged Gross with the

      following: Count I, unlawful possession of a firearm by a serious violent felon,

      a Level 4 felony; Count II, possession of methamphetamine, a Level 4 felony;

      Count III, auto theft, a Level 6 felony; and Count IV, possession of

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019   Page 3 of 9
      paraphernalia, a Class C misdemeanor. Gross waived his right to a jury trial,

      and a bench trial was held on August 14, 2018. See Appellant’s App., Vol. II at

      50. Gross was convicted of Counts I, II, and IV.1 With respect to Counts I and

      II, Gross was sentenced to eight years, with four years executed in the Indiana

      Department of Correction, one year in a Marion County Community

      Corrections program, and three years suspended with two years suspended to

      probation. The trial court sentenced Gross to sixty days executed in the

      Department of Correction for Count IV. See Tr., Vol. 2 at 118-19; Appealed

      Order at 1-2. All sentences were ordered to be served concurrently. Gross now

      appeals.



                                  Discussion and Decision
                                I. Sufficiency of the Evidence
                                        A. Standard of Review
[5]   When reviewing the sufficiency of the evidence to support a conviction, we do

      not reweigh the evidence or judge the credibility of the witnesses. McHenry v.

      State, 820 N.E.2d 124, 126 (Ind. 2005). We consider only the probative

      evidence and reasonable inferences supporting the verdict. Drane v. State, 867
N.E.2d 144, 146 (Ind. 2007). When confronted with conflicting evidence, we

      must consider it “most favorably to the trial court’s ruling” and the evidence



      1
        Count III, auto theft, was involuntarily dismissed pursuant to Indiana Trial Rule 41(B) during the bench
      trial. See Tr., Vol. II at 69-70.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019                    Page 4 of 9
      need not “overcome every reasonable hypothesis of innocence.” Id. “We will

      affirm if there is substantial evidence of probative value such that a reasonable

      trier of fact could have concluded the defendant was guilty beyond a reasonable

      doubt.” Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).


                              B. Unlawful Possession of Firearm
[6]   Gross only challenges his conviction of unlawful possession of a firearm by a

      serious violent felon. Specifically, he argues there is insufficient evidence that

      he constructively possessed the firearm.


[7]   In order to convict Gross, the State had to prove beyond a reasonable doubt

      that Gross was a serious violent felon who knowingly or intentionally possessed

      a firearm. Ind. Code § 35-47-4-5(c).2 A conviction for possession of a firearm

      may rest upon proof of either actual or constructive possession. Smith v. State,

      113 N.E.3d 1266, 1269 (Ind. Ct. App. 2018), trans. denied. A person who has

      direct and physical control over a firearm has actual possession, whereas a

      person who has the intent and capability to maintain control over a firearm has

      constructive possession. Tate v. State, 835 N.E.2d 499, 511 (Ind. Ct. App.

      2005), trans. denied. Here, there is no evidence that either officer observed the




      2
        Gross’ prior conviction of dealing in methamphetamine, a Level 5 felony, renders him a “serious violent
      felon.” See Ind. Code § 35-47-4-5(b)(25); see also Appellant’s App., Vol. II at 21, 23. He does not challenge
      his status as a serious violent felon.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019                      Page 5 of 9
      firearm in Gross’ physical possession. Therefore, the State must establish

      constructive possession.


[8]   “A person constructively possesses contraband when the person has (1) the

      capability to maintain dominion and control over the item; and (2) the intent to

      maintain dominion and control over it.” Gray v. State, 957 N.E.2d 171, 174

      (Ind. 2011). To prove capability, the State must show the defendant is able to

      reduce the contraband to his or her personal possession. Smith, 113 N.E.3d at

      1270. A trier of fact may infer that a defendant had the capability to maintain

      dominion and control over contraband from the simple fact that the defendant

      had a possessory interest in the premises on which an officer found the item.

      Gray, 957 N.E.2d at 174. “In essence the law infers that the party in possession

      of the premises is capable of exercising dominion and control over all items on

      the premises. . . . And this is so whether possession of the premises is exclusive

      or not.” Gee v. State, 810 N.E.2d 338, 340-41 (Ind. 2004). Because Gross was

      the sole occupant of the truck in which the firearm was found and stated that he

      had purchased the truck days before, the trier of fact could reasonably infer

      Gross had the capability to maintain dominion and control over the firearm.

      See Whitney v. State, 726 N.E.2d 823, 827 (Ind. Ct. App. 2000) (holding that

      defendant’s sole possession of the car in which contraband was found was

      sufficient to show his ability to control the contraband).


[9]   To prove intent, the State must demonstrate that the defendant had knowledge

      of the presence of the contraband. Id. at 826. This knowledge may be inferred

      from either the exclusive dominion and control over the premises that contain

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019   Page 6 of 9
       the contraband or, if control is non-exclusive, evidence of additional

       circumstances that point to the defendant’s knowledge of the presence of the

       contraband. K.F. v. State, 961 N.E.2d 501, 510 (Ind. Ct. App. 2012), trans.

       denied. These include: (1) incriminating statements made by the defendant; (2)

       attempted flight or furtive gestures; (3) proximity of contraband to the

       defendant; (4) location of the contraband within the defendant’s plain view; or

       (5) mingling of the contraband with other items owned by the defendant.

       Bradshaw v. State, 818 N.E.2d 59, 63 (Ind. Ct. App. 2004). In addition, this

       court recognizes that the nature of the place in which the contraband is found

       can be an additional circumstance demonstrating a defendant’s knowledge of

       the contraband. Johnson v. State, 59 N.E.3d 1071, 1073 (Ind. Ct. App. 2016).

       These circumstances are nonexhaustive and ultimately, our question is whether

       a reasonable fact-finder could conclude from the evidence that the defendant

       knew of the nature and presence of the contraband. Id. at 1074.


[10]   In this case, the State argues that Gross had exclusive possession of the truck

       when he was pulled over because he was the sole occupant, but Gross contends

       “[t]here is not undisputed evidence here that [he] had ‘exclusive dominion’ over

       the truck for more than the hour to which he testified.” 3 Brief of Appellant at

       11. However, the evidence presented at trial established that after officers

       activated their lights and sirens, sixty seconds passed before Gross stopped the



       3
         At trial, Gross disputed this. He testified that he told Officer Lepsky that he “made the deal three days ago”
       not that he had been in possession of the truck for three days. Tr., Vol. 2 at 77 (emphasis added). Gross
       testified he only had the truck for about an hour.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019                       Page 7 of 9
truck; Gross was the sole occupant of the truck at the time of the arrest; he told

officers he had purchased the truck three or five days prior from a woman on

“Offer Up,” Tr., Vol. 2 at 14; he stated that he did not know if anyone else had

been in the vehicle since he had purchased it; the handgun was located in the

center console in close proximity to where Gross sat as he was driving the

truck; and the officers testified at trial that photographs entered into evidence

that showed the handgun in plain view, in the center console, with the console

open reflected how the handgun looked at the time it was located.4




4
 Although the parties dispute whether the compartment where the firearm was discovered was open or
closed, we are obligated to view the facts most favorably to the verdict and cannot reweigh the evidence. See
Drane, 867 N.E.2d at 146. Exhibit 3, a photo depicting the truck’s center console with the firearm, was
admitted at trial and reveals that the center console was open and the firearm was in plain view. Officer
Lepsky, who began searching the passenger side of the truck, testified that evidence remained in place until
the evidence tech arrived and was able to take photos. He testified that procedure was consistent with the
entire search. Officer Coffing also testified that Exhibit 3 accurately illustrated “how the firearm looked
when it was located[.]” Tr., Vol. 2 at 47. Below is Exhibit 3:




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019                     Page 8 of 9
[11]   Therefore, there is sufficient evidence from which the fact-finder could infer

       Gross had exclusive possession of the truck in which the firearm was found. See

       Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999) (holding that a defendant had

       exclusive possession of the vehicle when the defendant was the only person in

       the car at the time he was stopped); cf. Holmes v. State, 785 N.E.2d 658, 661

       (Ind. Ct. App. 2003) (holding a defendant did not have exclusive control over a

       vehicle when he was merely a passenger).



                                               Conclusion
[12]   Under the circumstances of this case, we conclude the trial court, as trier of fact,

       could reasonably infer that Gross had the capability and intent to maintain

       dominion and control over the firearm and that he constructively possessed the

       firearm. Sufficient evidence was presented to support Gross’ conviction for

       unlawful possession of a firearm by a serious violent felon. Accordingly, we

       affirm.


[13]   Affirmed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2303 | April 25, 2019   Page 9 of 9